PER CURIAM.
Whereas, the judgment of this court was entered on April 13, 1965 (173 So.2d 748) affirming in part and reversing in part the order of the Criminal Court of Record for Dade County, Florida in the above styled cause, and,
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed December 1, 1965 (181 So.2d 636) and mandate dated February 1, 1966, now lodged in this court, reversed in part and affirmed in part this court’s judgment and remanded the cause for further proceedings consistent with the said opinion and judgment of the-Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court issued in this cause-on April 30, 1965 is withdrawn, the judgment of this court filed April 13, 1965, insofar as it is in conflict with the opinion and judgment of the Supreme Court of Florida, is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The opinion and judgment of this court, except as withdrawn and vacated, as aforesaid, is adhered to and the order of the criminal court of record appealed from in this cause is reversed; costs allowed shall be taxed in the Criminal Court of Record (Rule 3.16 b, Florida Appellate Rules, 31 F.S.A.).